                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

LYDIA VEGA,                                   )
                                              )
               Plaintiff,                     )
                                              )      Case No. 13 C 451
       v.                                     )
                                              )      Judge Jorge L. Alonso
                                              )
CHICAGO PARK DISTRICT,                        )
                                              )
               Defendant.                     )

                            MEMORANDUM OPINION AND ORDER

       Plaintiff Lydia Vega brought this lawsuit asserting claims of national-origin discrimination

against her former employer, the Chicago Park District (“CPD”), arising out of her termination in

September 2012. A jury found in her favor on her discrimination claims, and the Court

subsequently awarded back pay and other equitable relief. Following an appeal in which the

Seventh Circuit vacated the Court’s tax component award, but otherwise affirmed, the Court now

reconsiders the tax-component award and awards plaintiff certain attorneys’ fees and costs, as

follows.

                                        BACKGROUND

      Plaintiff, a Hispanic woman, was terminated by CPD in 2012, after more than twenty years

of service, following an investigation into the falsification of her time sheets. She subsequently

filed this lawsuit, and she prevailed at a jury trial on her claim of national-origin discrimination

under Title VII, 42 U.S.C. § 2000e.

      Plaintiff requested certain post-trial equitable relief, including back pay as well as a tax-

component award to offset any increased income-tax liability that a lump-sum back-pay award

would cause her to incur. Plaintiff argued that, without a tax-component award, her tax liability
would virtually cancel out her back-pay award. Initially, the Court could not follow plaintiff’s tax-

component-award calculations and declined to make any such award, but it gave plaintiff leave to

provide a fuller explanation in a supplemental brief.

      Plaintiff filed a supplemental brief in which she followed the methodology employed by the

district court in Washington v. Office of the State Appellate Defender, No. 12 C 8533, 2016 WL

3058377, at *9 (N.D. Ill. May 31, 2016), and 2016 WL 5233563, at *4 (N.D. Ill. Sept. 22, 2016).

In that case, the court calculated the tax-component award by (1) subtracting the plaintiff’s actual

tax burden during the back-pay period from the tax burden she would have born during the same

period had she remained employed by the defendant, (2) subtracting the plaintiff’s expected tax

burden in the year of the decision, absent any lump-sum back-pay award, from that portion of her

expected tax burden attributable to the back-pay award in the event that a lump-sum payment was

made in the same year, and (3) subtracting the result of (1) from the result of (2). See 2016 WL

3058377, at *9 n. 11; 2016 WL 5233563, at * 4.

      Persuaded by plaintiff’s brief, as it stated in a footnote to the final judgment order, this Court

incorporated the amount plaintiff calculated in her supplemental brief into its final judgment. The

Seventh Circuit vacated the tax-component award and remanded for reconsideration, reasoning,

without mentioning the footnote in the final judgment order, that this Court “did not explain how

it arrived” at the amount of the award, and the Seventh Circuit was “unable to readily discern

whether the calculation is accurate.” Vega v. Chicago Park Dist., 954 F.3d 996, 1010 (7th Cir.

2020). The parties have updated their briefing, and the Court now considers the tax-component

award anew, along with plaintiff’s petition for attorneys’ fees, her bill of costs, and defendant’s

motion for sanctions under 28 U.S.C. § 1927.



                                                  2
I.     TAX-COMPONENT AWARD

       “Under Title VII, after an employer has been found to have intentionally engaged in an

unlawful employment practice, the district court may order back pay, reinstatement, and ‘any other

equitable relief as the court deems appropriate.’”          Washington, 2016 WL 3058377, at *4

(quoting 42 U.S.C. § 2000e–5(g)(1)). In deciding what forms of equitable relief are appropriate

in a particular case, the district court is vested “with broad discretion to fashion a remedy.” EEOC

v. Ilona of Hungary, 108 F.3d 1569, 1580 (7th Cir. 1997).

       The guiding principle in exercising that discretion is that the court “has not merely
       the power but the duty to render a decree which will so far as possible eliminate the
       discriminatory effects of the past as well as bar like discrimination in the
       future.” Albemarle Paper Co. v. Moody, 422 U.S. 405, 418 (1975) (internal
       quotation marks and citation omitted). “And where a legal injury is of an economic
       character, [t]he general rule is, that . . . [t]he injured party is to be placed, as near as
       may be, in the situation he would have occupied if the wrong had not been
       committed.” Id. at 418-19 (internal quotation marks and citation omitted); see
       also Ford Motor Co. v. EEOC, 458 U.S. 219, 230 (1982) (the statutory aim is “to
       make the victims of unlawful discrimination whole by restoring them, so far as
       possible . . . to a position where they would have been were it not for the unlawful
       discrimination”) (internal quotations and citation omitted).

Ortega v. Chi. Bd. of Educ., 280 F. Supp. 3d 1072, 1078 (N.D. Ill. 2017) (internal citations altered).

       The Seventh Circuit has recognized that, when a back pay award will bump a prevailing

plaintiff into a higher tax bracket, causing him to pay more in taxes than he would have if he had

not been terminated and received his pay on a gradual basis over several years rather than in a

lump sum following a lawsuit, a tax-component award may be necessary to make the plaintiff

whole and serve the purpose of Title VII’s remedial scheme. EEOC v. N. Star Hosp., Inc., 777

F.3d 898, 904 (7th Cir. 2015).

       In her post-appeal brief, as in the supplemental brief she filed prior to defendant’s appeal,

plaintiff has again walked through the methodology the district court employed in Washington.

She calculates that if she had remained employed by CPD for the period of the back pay award
                                              3
(2012-2018), she would have paid $2,800 in income tax (none in any year but 2018, after the 2017

revision of the tax laws), and she actually paid only $837 in income tax during that period, a

difference of $1,963. As for 2020, based on the IRS’s 2020 income tax tables, she calculates that

she will owe $2,861.76 in federal income tax in the absence of any payment of back pay or

damages, whereas in the event that she receives the back pay and other relief the Court has awarded

this year, her income will be $539,993.87, on which she will owe $161,783.23 in federal income

taxes at an effective tax rate of 29.96%. Applying that effective tax rate to the back-pay award of

$180,402.90 only (not to the compensatory damages), the resulting tax liability attributable to the

back-pay award is $54,049.07. The difference between $54,049.07 and $2,861.76 is $51,187.30.

To compensate her for the excess tax liability, then, plaintiff asks for $49,224.30, the difference

between $51,187.30 and $1,963.

       Defendant does not appear to object to the theory underlying plaintiff’s methodology, but

it argues that plaintiff has not reliably applied it to the facts of this case. According to defendant,

plaintiff has not provided sufficient information about how she calculated her tax liability in prior

years or her expected tax liability in 2020, and therefore she has not met her burden of proof.

       The Court fails to see the deficiency in plaintiff’s calculations. First, defendant has not

identified, and the Court does not see, any infirmity in the Washington methodology. As for

plaintiff’s application of it to her own case, defendant’s principal objection is that many of the

figures plaintiff uses as inputs are self-provided and self-calculated, without the apparent advice

or involvement of an accountant or other expert tax preparer. But the Court does not agree with

defendant that calculation of an individual’s tax liability, at least in simple circumstances such as

those of this case, is the sort of subject that requires an expert witness. While the assistance of an

accountant or other expert might be helpful, the calculation is not ultimately more complicated

                                                  4
than applying law to facts, which is a task a lawyer or indeed a layperson is competent to do; lay

taxpayers routinely prepare and file their own tax returns. If plaintiff made some error in her

calculations, it was incumbent on defendant to identify it; it is not enough merely to point out that

plaintiff did not hire an expert.

        Defendant argues that it is unable to identify any error in plaintiff’s 2012-2017 tax returns

because plaintiff redacted most of the data in them, offering them only to show that she paid no

income tax those years. But this is not the proper forum to relitigate plaintiff’s tax liability in every

year of the back pay period. She filed tax returns in which she represented to the government that

she owed no taxes and she testified that she paid no federal income tax during these years, which

does not strike the Court as implausible, given her low level of income during this time (as the

Court remarked in a previous opinion, she made approximately half as much during the back pay

period as she would have if she had remained employed by CPD, see Vega v. Chicago Park

District, 351 F. Supp. 3d 1078, 1092 (N.D. Ill. 2018)). Defendant knows how much income

plaintiff made during these years, and it was incumbent upon defendant to explain why it believes

she must have owed taxes on it, but defendant doesn’t do so. In any case, what matters for purposes

of the tax-component award is not so much whether plaintiff should have paid income taxes in

these years but that she did not, and the Court accepts the evidence, however imperfect, that she

did not.

        Finally, defendant argues that plaintiff errs by including the impact of her compensatory

damages award in determining which tax bracket she will fall into in 2020 as part of her calculation

of the tax-component award. Defendant is incorrect. Had plaintiff calculated and sought to

recover for the increase in tax liability that was directly due to the compensatory damages award,

i.e., for the taxes plaintiff would owe on the compensatory damages award itself, defendant would

                                                   5
have a point. But that is not what plaintiff has done; plaintiff has merely (correctly) included the

compensatory damages award in her expected 2020 taxable income in order to determine what tax

bracket she will be in, in order to determine, in turn, how much she will owe in federal income tax

on the back pay award in 2020. As the Court has explained above, plaintiff calculated her effective

tax rate and applied it only to the back-pay award, not to her 2020 income as a whole, in calculating

the amount that would offset her increased tax liability due to the back-pay award. Plaintiff is not

seeking a tax-component award to offset her entire 2020 tax liability or the portion due to the

compensatory damages award, so defendant’s argument is misplaced.

        Defendant’s arguments do not hold water, and any other arguments it may have made but

did not are waived. 1 Based on plaintiff’s clear and cogent explanation in her briefs, the Court

accepts and adopts her reasoning and finds plaintiff’s proposed tax-component award to be a well-

founded, reasonable means of making plaintiff whole. The Court awards plaintiff $49,224.30 to

offset the increased tax liability she will incur on her back-pay award.

II.     PETITION FOR FEES AND COSTS

        Under Title VII, “the court, in its discretion, may allow the prevailing party . . . a reasonable

attorney’s fee . . . as part of the costs.” 42 U.S.C. § 2000e-5(k). Federal Rule of Civil Procedure

54(d)(1) allows a prevailing party to recover costs other than attorneys’ fees unless a federal

statute, federal rule, or court order states otherwise. Plaintiff has petitioned for fees and costs.




1
 Defendant’s brief was only a shade over three pages, and it shed more heat than light. Some sort of tax-
component award is certainly necessary to make plaintiff whole, and defendant did little to explain how
better to calculate the award than plaintiff had—and the Court need not “do [its] research for [it].” United
States v. Giovanetti, 919 F.2d 1223, 1230 (7th Cir. 1990).
                                                     6
           A. Attorneys’ Fees

       To determine the amount of a “reasonable attorney’s fee” in a particular case, “the district

court uses the lodestar method, multiplying the ‘number of hours reasonably expended on the

litigation . . . by a reasonable hourly rate.’” Pickett v. Sheridan Health Care Ctr., 664 F.3d 632,

639 (7th Cir. 2011) (quoting Hensley v. Eckerhart, 461 U.S. 424, 433 (1983)). “There is a strong

presumption that the lodestar calculation yields a reasonable attorneys’ fee award.” Pickett, 664

F.3d at 639 (citing Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552 (2010)). “The party seeking

the fee award bears the burden of proving the reasonableness of the hours worked and the hourly

rates claimed.” Nichols v. Illinois Dep’t of Transportation, No. 12-CV-1789, 2019 WL 157915,

at *2 (N.D. Ill. Jan. 10, 2019) (citing Hensley, 461 U.S. at 433).

       The hours worked component of the lodestar excludes hours “not reasonably
       expended,” including “excessive, redundant, or otherwise unnecessary”
       hours. [Hensley, 461 U.S.] at 434 (quotation marks omitted). “[T]he court should
       disallow not only hours spent on tasks that would normally not be billed to a paying
       client, but also those hours expended by counsel on tasks that are easily delegable
       to non-professional assistance.” Spegon v. Catholic Bishop of Chicago, 175 F.3d
       544, 553 (7th Cir. 1999) (quotation marks omitted). The Court also may reduce the
       hours calculation “[w]here the documentation of hours is inadequate.” Hensley, 461
       U.S. at 433.

Awalt v. Marketti, No. 11 C 6142, 2018 WL 2332072, at *1-2 (N.D. Ill. May 23, 2018). However,

in assessing reasonableness, district courts are “not obligated to conduct a line-by-line review of

the bills to assess the charges for reasonableness.” Rexam Beverage Can Co. v. Bolger, 620 F.3d

718, 738 (7th Cir. 2010).

       Following this Court’s November 16, 2018 ruling on plaintiff’s requests for equitable

relief, the parties met and conferred pursuant to Northern District of Illinois Local Rule 54.3 to

attempt to agree on a reasonable fee for the work plaintiff had performed up to that date, but

virtually the entire amount remains in dispute. In the approximately six years plaintiff’s principal

                                                 7
counsel, Catherine Simmons-Gill, and her associates worked on this case leading up to the 2018

ruling, they recorded thousands of hours of work, amounting to over $1,075,538.75 in fees, even

after plaintiff’s counsel reduced the invoice significantly by marking “no charge” for

approximately two hundred of hours of certain work, including many internal meetings between

plaintiff’s attorneys. During the meet-and-confer process, plaintiff’s counsel made further

reductions, including for work solely attributable to theories on which plaintiff did not prevail such

as sex stereotyping, arriving at a final claimed amount of pre-November 16, 2018 fees of

$1,014,125.00. Defendant argues that the Court should reduce this figure because plaintiff’s

counsel’s billing rates and hours worked are both excessive.

                     1. Billing Rates

       The hourly rate component of the lodestar “must be based on the market rate for
       the attorney’s work.” Gautreaux v. Chicago Hous. Auth., 491 F.3d 649, 659 (7th
       Cir. 2007). “The market rate is the rate that lawyers of similar ability and experience
       in the community normally charge their paying clients for the type of work in
       question.” Id. (quotation marks omitted). “The attorney’s actual billing rate for
       comparable work is presumptively appropriate to use as the market rate.” Denius v.
       Dunlap, 330 F.3d 919, 930 (7th Cir. 2003) (quotation marks omitted). “[O]nce an
       attorney provides evidence establishing [the] market rate, the opposing party has
       the burden of demonstrating why a lower rate should be awarded.” Gautreaux, 491
       F.3d at 659-60 (quotation marks omitted). In the absence of “evidence of the
       attorneys’ actual market rates,” the Court properly considers as “next-best
       evidence” the “rates awarded to similarly experienced . . . attorneys [from the same
       city] in other civil-rights cases in the district.” Montanez v. Simon, 755 F.3d 547,
       554 (7th Cir. 2014) (quotation marks omitted).

Awalt, 2018 WL 2332072, at *2.

       Defendant asks the Court to reduce plaintiff’s counsel’s billing rates. Plaintiff seeks her

attorneys’ fees at her attorneys’ current billing rates, but defendant argues instead that she should

be held to the rates that Simmons-Gill cited in court documents filed in 2012, when she sought

$300 per hour for her own time, $150 for associates and $50 for paralegals. Simmons-Gill claims

to now charge higher rates in all three categories, including $425 for her own out-of-court work
                                                 8
and $450 for in-court work, which defendant argues is excessive and unsubstantiated, despite the

affidavits plaintiff submits from other practitioners in support of their reasonableness. Defendant

seeks to reduce the billing rates for Simmons-Gill and her associates and paralegals to their 2012

levels, plus a 5% increase to compensate for the delay in payment.

       The Court is satisfied that Simmons-Gill has established the reasonableness of her rates.

Plaintiff submits three representation agreements that Simmons-Gill’s law firm, the Offices of

Catherine Simmons Gill, LLC, entered into in employment cases in 2018 and 2019, each of which

cites an hourly rate of $450 for Simmons-Gill and $100-$325 per hour for associates, contract

attorneys and staff members. (See Pl.’s Mot. for Fees and Costs Ex. F, Simmons-Gill Decl., Ex. 1

ECF No. 315-7.) See People Who Care v. Rockford Bd. of Educ., Sch. Dist. No. 205, 90 F.3d 1307,

1310 (7th Cir. 1996) (“The attorney’s actual billing rate for comparable work is “presumptively

appropriate” to use as the market rate.”) (citing Gusman v. Unisys Corp., 986 F.2d 1146, 1150 (7th

Cir. 1993)).

       Defendant argues that these representation agreements do not suffice to establish Simmons-

Gill’s actual billing rates because they establish what are essentially contingency fee arrangements,

and therefore they do not show what fee-paying clients have actually paid for Simmons-Gill’s

work in similar cases. This argument relies on a slight misinterpretation of the representation

agreements, which state that the clients agree to pay a contingency fee or “the amount that the

Offices are able to negotiate with the Employer to pay the Offices for their time, whichever is

greater.” (See, e.g., Pl.’s Mot. for Fees and Costs Ex. F, Simmons-Gill Decl., Ex. 1, Mar. 19, 2019

Retainer Agr., ¶ 4.b.i, ECF No. 315-7 at 17.) Further, according to the agreements, the “Client

recognizes that the Offices are undertaking a substantial risk of going uncompensated or

undercompensated for the time they devote to the representation and that they cannot undertake

                                                 9
this risk unless their fee agreement offers them the possibility of compensation greater than their

normal hourly rate.” (Id.). In the very next sentence, the agreement states that “Client understands

that the current hourly rate for attorneys [sic] Catherine Simmons-Gill is $450.00/hour, and that

Offices has available to it various law clerks, paralegals, associates and contract attorneys whose

hourly rates range between $100-$325/hour.” (Id. at ¶ 4.b.ii.) The agreement goes on to provide

that the firm will seek to have their fees paid by the client’s former employer (i.e. the defendant in

the lawsuit), but if the client withdraws from or terminates the representation agreement, he is

“obligated to pay legal fees (at the Offices’ then-current hourly rates) and expenses incurred

through that date.” (Id. at ¶ 9, ECF No. 315-7 at 19.) Thus, while it is technically true that the

representation agreements do not show that anyone actually payed Simmons-Gill’s firm the rates

she now claims, they do show that clients have agreed to pay those rates if they withdraw from

the agreements and to permit the firm to use those rates to determine whether to seek compensation

based on a contingency fee or in hourly fees paid by the opposing party. The Court finds these

agreements to represent solid evidence of Simmons-Gill’s actual billing rate in employment cases.

See Baier, 175 F. Supp. 3d at 1020 (accepting “sample fee agreements” as evidence of billing

rates).

          Further, even if the Court were unconvinced by the representation agreements and were

forced to resort to plaintiff’s other evidence of market rates, it would agree that plaintiff has met

her burden based on the affidavits from other practitioners that plaintiff has submitted. (See Pl.’s

Mot. for Fees and Costs, Exs. G-I, ECF Nos. 315-8, 315-9, 315-10.) In particular, Brian Graber

describes a similar number of years of employment litigation experience as Simmons-Gill and

finds her rates reasonable, including her rates for her own time, stating that he charges similar rates

himself and was awarded fees at those rates by a court in a recent case. Further, as plaintiff points

                                                  10
out, this Court approved a similar rate in Masud v. Rohr-Grove Motors, Inc., see R. & R. at 10-11,

14-15, No. 13 C 6419 (N.D. Ill. Aug. 14, 2018), ECF No. 227, approved and adopted at ECF No.

232, for an attorney with a similar level of experience to Simmons-Gill (though he claimed

somewhat more employment-related experience). Robin Potter states that she charges a higher

rate for her own time ($650), but for associates and staff members such as paralegals she charges

rates similar to those charged by Simmons-Gill. These affidavits are the “next-best evidence” of

reasonable rates, see Montanez, 755 F.3d at 554 (internal quotation marks omitted), after evidence

of the attorney’s own billing rate, and the Court finds that they reinforce the reasonableness of the

rates recited in Simmons-Gill’s representation agreements.

       Defendant has provided no countervailing evidence other than the evidence that Simmons-

Gill charged lower rates in two cases in 2012. Since plaintiff has satisfied her burden of producing

evidence that “the requested rates are in line with those prevailing in the community” at present,

Pickett, 664 F.3d at 640 (citing Blum v. Stenson, 465 U.S. 886, 895 n. 11 (1984)), the burden shifts

to defendant to “offer evidence that sets forth ‘a good reason why a lower rate is essential,’”

Pickett, 664 F.3d at 640 (quoting Gusman, 986 F.2d at 1151). The evidence that Simmons-Gill

charged a lower rate in two employment cases eight years ago does not satisfy defendant’s burden

to provide a “good reason” why a lower rate is “essential” today, particularly given that the delay

in resolving this case can hardly be blamed on plaintiff or her counsel.

       Relatedly, defendant also argues that plaintiff should receive fees calculated not at her

current billing rates but at the billing rates she charged at the time of the work she performed, plus

a premium for the delay in payment. The Seventh Circuit has recognized that payment of

attorney’s fees in civil rights litigation “is contingent upon success and is delayed until after the

litigation has ended,” and fee awards may be calculated in such a way as to “compensate for the

                                                 11
delay in payment.” Lightfoot v. Walker, 826 F.2d 516, 523 (7th Cir. 1987). To that end, “courts

may base the award on current rates or use historical rates while adjusting the fee to reflect its

present value” by adding interest. Rodriguez ex rel. Fogel v. City of Chicago, No. 08 C 4710, 2013

WL 5348307, at *2 (N.D. Ill. Sept. 24, 2013). The Seventh Circuit has approved both methods.

See id. (citing cases). The current-rate method has the virtue of simplicity and strikes the Court as

more appropriate in a long-pending, multi-year case such as this one. See id. at *3 (“Using the

current market rates for [plaintiff’s] attorneys is the simpler of the two approaches, and also fairly

compensates her attorneys for the time spent litigating the case over the past six years.”) (internal

citation omitted). In any case, defendant has not “offer[ed] any means of calculating an appropriate

interest rate that would reflect the present day value of the legal services rendered by [plaintiff’s]

attorneys,” id.; defendant merely requests to add 5% to the billing rates Simmons-Gill charged in

2012. Defendant has not cited any authority for using this method of calculation, as opposed to

calculating the fee award at historical rates and then adding interest, cf. Duran v. Town of Cicero,

No. 01 C 6858, 2012 WL 1279903, at *16 (N.D. Ill. Apr. 16, 2012), and the Court sees no reason

to attempt it here for the first time. It will therefore award plaintiff her fees at her counsel’s current

billing rates.

                      2. Reasonableness of Hours Billed

        Defendant has taken plaintiff’s invoice and made a brief (often one-word) item-by-item

objection to the vast majority of the entries, objecting to all but $41,783.88 of the claimed amount

and marking each time entry to which it objects as falling into one or more of five categories:

unrelated, vague, excessive, duplicative, or clerical.




                                                   12
                         a. “Unrelated” and “vague” objections and motion for sanctions

       Defendant’s “unrelated” and “vague” objections are often interrelated to the extent that

they both depend on its argument that plaintiff should not be able to recover fees for time plaintiff’s

counsel spent pursuing claims on which plaintiff did not prevail. Plaintiff prevailed at trial only

on her Title VII national-origin discrimination claim, but not on her claims of discrimination under

42 U.S.C. § 1981/1983, due to her failure to prove the involvement of a policymaker or the

existence of a widespread custom or usage, nor on her claim of retaliation for complaining about

discrimination or her state-law claims of invasion of privacy, intrusion upon seclusion, or violation

of the Illinois Eavesdropping Act. According to defendant, the Court should not award plaintiff

fees for any work that was unrelated to national-origin discrimination, and to the extent that

plaintiff’s counsel’s time records are too vague to permit the Court to discern what claim a

particular task pertains to, defendant argues, the Court should disallow the fees for that work.

       Plaintiff has voluntarily eliminated from her petition certain time records that pertained on

their face only to claims on which she did not prevail, including, for example, records of legal

research on gender or sex-stereotype discrimination claims. But she maintains her position as to

most of the other time records defendant has marked as “unrelated” and “vague,” arguing that even

her unsuccessful claims had a common core of facts or a factual nexus with the claim on which

she prevailed, and the Court can therefore award her fees for all of that time.

       The Court agrees with plaintiff. Although a “‘plaintiff who fails to prevail on a claim

distinct from her other claims is not entitled to remuneration for unsuccessful work,” Merriweather

v. Family Dollar Stores of Indiana, Inc., 103 F.3d 576, 583 (7th Cir. 1996) (citing Kurowski v.

Krajewski, 848 F.2d 767, 776 (7th Cir. 1988)), even claims that are “not per se related” may have

such substantial overlap or be so “closely linked” that “‘time spent pursuing an unsuccessful claim

                                                  13
may be compensable if it also contributed to the success of other claims.’” Flanagan v. Office of

the Chief Judge of the Circuit Court of Cook Cty., 663 F. Supp. 2d 662, 668 (N.D. Ill. 2009)

(quoting Jaffee v. Redmond, 142 F.3d 409, 413 (7th Cir. 1998))). This Court has previously

recognized that a successful Title VII discrimination claim and unsuccessful retaliation and

overlapping state-law claims may be sufficiently “closely linked” in that sense, particularly where

“all of the relevant events occurred in a very short period of time,” and evidence on the

unsuccessful claims may have “provided context for the jury regarding [plaintiff’s] entire

experience” as one of the defendant’s employees. See R. & R. at 21-22, Masud v. Rohr-Grove

Motors, Inc., No. 13 C 6419 (N.D. Ill. Aug. 14, 2018), ECF No. 227 (citing Flanagan), approved

and adopted at ECF No. 232. Here, plaintiff’s unsuccessful claims and her successful national-

origin discrimination claim were all bound up together in the same essential course of events

consisting of the investigation of plaintiff’s timesheets and her ultimate termination. See, e.g., Vega

v. Chicago Park Dist., 165 F. Supp. 3d 693, 702 (N.D. Ill. 2016) (reasoning that plaintiff’s

retaliation claim survived summary judgment based “on the suspiciously short period of time

between her complaint and her termination”). As in Masud, this Court is “not persuaded that it is

feasible or appropriate to segregate the time spent on the unsuccessful retaliation claims” or any

other unsuccessful claims and “deduct that time from the lodestar.” R. & R. at 22, No. 13 C 6419

(N.D. Ill. Aug. 14, 2018), ECF No. 227. Thus, the Court will not deduct the time that defendant

has marked as “unrelated” merely because it appears to be attributable to a claim on which plaintiff

did not prevail. It follows that the Court need not deduct time as “vague” merely because the

corresponding billing narrative does not make clear which claim it pertains to; the claims have

enough overlap that it is not “feasible or appropriate to segregate” plaintiff’s counsel’s time in that

way.

                                                  14
       It also follows from this reasoning that defendant’s motion for sanctions under 28 U.S.C.

§ 1927 must be denied. Defendant argues that it is entitled to the fees it expended defending

against plaintiff’s unsuccessful claims, but “[v]exatious-litigation sanctions under § 1927 require

a showing of either subjective or objective bad faith.” 4SEMO.com Inc. v. S. Ill. Storm Shelters,

Inc., 939 F.3d 905, 913 (7th Cir. 2019). Objective bad faith “consists of reckless indifference to

the law.” Id. Defendant has not shown that plaintiff’s counsel acted with subjective bad faith or

reckless indifference to the law. Plaintiff’s counsel litigated a genuine grievance arising out of

plaintiff’s wrongful termination by asserting all the legal theories of recovery that seemed to apply,

as any conscientious lawyer would do, and the fact that she only succeeded in proving one of them

at trial hardly shows that she was recklessly indifferent to the law or that she engaged in vexatious

behavior, particularly when she survived a motion for summary judgment on the other theories.

See Duran, 2012 WL 1279903, at *23 (declining to shift fees to prevailing defendant under 42

U.S.C. § 1988 when plaintiff survived a motion for directed verdict). Defendant has not described

any case in which a court sanctioned a prevailing plaintiff for failing to prevail at trial on all her

claims, as defendant asks the Court to do here, and this Court is not inclined to break new ground.

The motion for sanctions is denied.

                         b. “Excessive,” “Duplicative,” and “Clerical”

       Defendant also argues that many of plaintiff’s counsel’s billing entries are excessive (i.e.,

counsel billed too much time for particular tasks), or duplicative (i.e., counsel billed for the same

work twice). As its principal example of excessive billing, defendant objects to the amount of time

plaintiff’s counsel spent responding to defendant’s motion for summary judgment, calculating that

plaintiff’s counsel billed over 500 hours for work by several timekeepers, including hours upon

hours of cite-checking by associates and clerks. Further, defendant argues that plaintiff’s counsel

                                                 15
billed for hours of at least partially clerical work, which should have been billed at a paralegal’s

billing rate or, to the extent it was purely clerical, not at all.

        The Court has some sympathy for plaintiff’s argument in response that defendant merely

reaps what it has sown here—it was in significant part defendant’s litigation tactics that forced

plaintiff to spend so much time on this case. To begin with defendant’s own example, the motion

for summary judgment, defendant’s memorandum in support of the motion was approximately

forty pages and its Local Rule 56.1 statement more than fifty, which necessitated similarly lengthy

responses. Then, in reply, defendant filed a massive brief of approximately sixty pages, which

necessitated a sur-reply. It is no wonder that plaintiff’s attorneys spent more time on the motion

for summary judgment than they might have in another case. Further, as plaintiff argues, and as

the Court has independently perceived, defendant has taken something of a scorched-earth-

litigation approach to this case, raising objections even to seemingly innocuous requests, refusing

to stipulate or make meaningful efforts to resolve issues by agreement, and generally challenging

everything without being willing to compromise, and those litigation tactics played a role in

inflating the time plaintiff’s counsel spent on this case. See Cuff v. Trans States Holdings, Inc.,

768 F.3d 605, 611 (7th Cir. 2014) (“[H]yperaggressive defendants who drive up the expense of

litigation must pay the full costs, even if legal fees seem excessive in retrospect.”)

        Defendant’s response to plaintiff’s fee petition typifies its uncompromising approach

throughout this litigation. It seems that defendant would have the Court reduce plaintiff’s fees to

the paltry sum of $41,783.88, which is of course a non-starter. Plaintiff’s counsel successfully

litigated this case since 2012 from the pre-complaint stage all the way to trial and through the post-

trial equitable stage to final judgment, obtaining an outstanding result for plaintiff that was upheld

on appeal; counsel is entitled to a reasonable fee, and whatever that amount is, anyone with a

                                                    16
passing familiarity with the economics of civil rights litigation recognizes that it is much more

than $41,783.88.

        Still, the Court suspects that there may be some truth in defendant’s arguments. Even

plaintiff’s self-reduced lodestar sum of $1,014,125.00 for the pre-November 16, 2018 work is a

massive amount for a single-plaintiff employment discrimination case. Although the Court is

hardly in a position to examine plaintiff’s approximately two-hundred-page invoice line by line

and identify which entries it should allow or disallow based only on plaintiff’s narratives and

defendant’s one-word objections, see Wells v. City of Chicago, 925 F. Supp. 2d 1036, 1049 (N.D.

Ill. 2013) (“As a general rule, a court does not go through a prevailing party’s time and expenses

line-by-line to see whether each hour of time and each dollar of expense represented a successful

effort in and of itself.”), and the Court is “not obliged to scour the invoices to decipher

[defendant’s] objections,” see Bd. of Trustees of the Health & Welfare Dep’t of the Constr. & Gen.

Laborers’ Dist. Council of Chicago & Vicinity v. Allison Enterprises, Inc., No. 12 C 4097, 2016

WL 4397972, at *6 (N.D. Ill. Aug. 18, 2016), it has nevertheless endeavored to do so. Following

its review of plaintiff’s invoice, the total amount strikes the Court as excessive because many of

the time records do seem hopelessly vague (often due to redactions), 2 excessive, potentially

duplicative, or at least partially clerical.




2
 Plaintiff’s invoice, originally submitted prior to final judgment and in the expectation that defendant would
appeal (as it did), is redacted in places to avoid disclosing information that is protected by privilege or that
would have revealed plaintiff’s litigation strategy. Plaintiff attempted to submit an unredacted invoice for
the Court’s in camera review, but defendant objected, and in the face of the objection, plaintiff withdrew
the unredacted invoice. The Court has not reviewed the unredacted invoice or given it any consideration.
                                                      17
        The Court has identified a relatively few entries that are so plainly deficient on their face

that the Court agrees with defendant’s objections without reservation. 3 But for many others, based

only on the minimal level of detail in plaintiff’s counsel’s billing narratives, the court cannot say

for sure whether they are deficient, and it cannot determine with any precision which entries to

disallow and which to allow. On some occasions, for example, it appears that one of plaintiff’s

attorneys billed for a task that was partially clerical but that also partially involved the exercise of

some legal judgment, but the Court has no means of ascertaining how much time was clerical and

how much legal, so it cannot determine how to partition the award for that task in order to

compensate plaintiff’s counsel for the legal work without improperly compensating her also for

the clerical work. To put it differently, plaintiff’s counsel sometimes block-billed for work that

was partially compensable and partially noncompensable. The Court recognizes that plaintiff’s

counsel performed much of this work through associates and law clerks billed at lower rates, which

goes some way toward offsetting any harm inflicted by duplicative or wasteful efforts, but the

Court is not convinced that it goes far enough, given the enormous number of hours plaintiff’s

counsel billed for certain tasks, including those related to the motion for summary judgment, the

Hester deposition, and abstracting depositions and other transcripts.

        Defendant argues that plaintiff bears the burden of establishing the reasonableness of her

counsel’s hours worked, so the Court should resolve any doubt over a particular time record by

simply disallowing recovery for it, but the suggestion is facile. For the most part, plaintiff’s




3
  The Court has reproduced these time records, representing work for which plaintiff’s counsel billed
$19,566.25, in Appendix 1 following this Opinion. Some entries have been altered: where defendant
objected to an entry for a deposition on the basis that the deposition took less time than plaintiff had billed
for it, the Court reduced the hours to the length of the deposition, and Appendix 1 reflects only the amount
reduced.
                                                      18
counsel’s billing narratives contain a level of detail that paying clients would be likely to find

acceptable, and it does not follow from the mere fact that plaintiff bears an initial burden that

anything short of surgical precision in her counsel’s billing narratives requires the Court to reject

entirely the claimed fee for the tasks they describe. In a case defendant cites, another court in this

district has recently explained as much:

        Both parties have a duty to explain their position as to each time record. Objectors
        to fee petitions should not shift “to the court . . . the objector’s responsibility . . . to
        meaningfully explain why each item claimed to be unreasonable or otherwise
        noncompensable should be disallowed.” Constr. & Gen. Laborers' Dist. Council of
        Chicago, 2016 WL 4397972, at *5. Thus, “one-word notations on . . . attorney
        invoices” such as “vague,” “block,” “redundant,” “excessive,” or “unnecessary,”
        are inappropriate. Id. at *6.

Nichols, 2019 WL 157915, at *6 (internal citation altered). Defendant’s objections are little more

than “one-word notations,” to the extent that defendant has not connected its general arguments in

its brief to particular time records, and the Court might be within its rights to overrule its objections

on this basis alone.

        Fortunately, Nichols recognizes another solution: “‘when a fee petition is vague or

inadequately documented, a district court may either strike the problematic entries or (in

recognition of the impracticalities of requiring courts to do an item-by-item accounting) reduce the

proposed fee by a reasonable percentage.’” Id. (quoting Harper v. City of Chicago Heights, 223

F.3d 593, 605 (7th Cir. 2000)). In Nichols, the court explained that because of the “voluminous

time records” the plaintiff had submitted, the Court would proceed primarily by reducing the

lodestar hours “by a reasonable percentage as a result of the excessive billing . . . rather than

addressing each problematic entry,” but “to the extent the Court [could] identify specific hours to

reduce,” it did so. 2019 WL 157915, at *6. The court reduced the invoices by eliminating specific

problematic entries where feasible, but then it reduced the remainder by 10% to account for clerical

                                                    19
work billed as attorney time, without identifying each offensive entry, and then it similarly reduced

what was left by another 20% to account for “significant excessive, unnecessary, and vague

billing.” Id. at *8, 11.

        The Court finds that a similar approach is appropriate here, although the circumstances

warrant a smaller reduction. First, the Court deducts from plaintiff’s lodestar the amounts

represented in the specific problematic entries identified in Appendix 1 below; the Court agrees

with defendant that these fees are patently and inappropriately vague, excessive, or duplicative or

they inappropriately seek recovery of fees for clerical work.

        That still leaves what the Court considers to be a slightly bloated invoice for a case that,

aside from defendant’s uncompromising litigation tactics, was not inordinately complex. Even

accounting for defendant’s tactics, and even recognizing that more than half of the work plaintiff’s

counsel billed in this case was performed by associates and law clerks at relatively low billing

rates, the Court is still troubled by many of plaintiff’s counsel’s time records. Although in most

cases the Court (like defendant) cannot put its finger on which time records to disallow rather than

others, many of them describe work that, if not entirely excessive, vague, duplicative, or clerical,

falls at least partly into those categories.

        In her motion for fees, plaintiff’s counsel has billed separately for in-court time and out-

of-court time, billing for in-court time at a slightly higher rate for each timekeeper. The Court sees

no need to reduce plaintiff’s in-court time, which does not suffer from the potential defects

identified above; however, weighing all of the factors and interests the Court has described, the

Court concludes that a modest reduction of 5% of all the fees sought for plaintiff’s counsel and her

associates and staff members’ out-of-court work is appropriate. See Nichols, 2019 WL 157915, at

*11 (citing cases in which courts have imposed across-the-board reductions of between 5% and

                                                 20
50% for “excessive billing”); Fields v. City of Chicago, No. 10 C 1168, 2018 WL 253716, at *9

(N.D. Ill. 2018) (“But the combination of these factors—the number of attorneys from the . . . firm

involved in the case as a whole . . . , the number of entries . . . , and the fact that block-billed time

entries largely do not enable the Court to determine the amount of time spent on these tasks—lead

the Court to conclude that a modest percentage reduction in the overall time claimed is appropriate,

to account for the likelihood of undue duplication of effort. The Court will reduce the overall

attorney time claimed . . . by 5 percent after other reductions are applied.”). This reduction of the

fees sought for out-of-court work by Catherine Simmons-Gill, Bernadette Coppola, 4 Matthew

Douglas, Kyle Aurand, Pawel Fraczek, Ross Drath, Ryan Estes, Geneva Gorgo, and Maria

Rosario, as represented in the table in paragraph 18 of plaintiff’s motion for fees (ECF No. 313 at

5-6) amounts to $46,721.25.

        Thus, from plaintiff’s total claimed amount of fees of $1,014,125 for work performed prior

to the Court’s decision on equitable relief on November 16, 2018, the Court deducts $19,566.25

for the specific problematic entries in Appendix 1 and $46,721.25 as a 5% across-the-board

reduction in fees charged for out-of-court work by plaintiff’s timekeepers. The remaining figure

is $947,836.50.

        Plaintiff also seeks $59,776.25 in fees for counsel’s time spent seeking fees following the

November 16, 2018 opinion. With regard to this time, the Court finds that no across-the-board

reduction is warranted. The amounts claimed and the hours worked are reasonable in relation to




4
 Ms. Coppola became licensed as an attorney only in 2013, and plaintiff’s counsel billed for work she
performed prior to that point at a paralegal rate of $150 per hour, rather than the attorney out-of-court rate
of $225 per hour. The Court reduces only the fees for her work billed at the attorney rate of $225 per hour.
Plaintiff’s counsel has already substantially reduced Ms. Coppola’s hours voluntarily, and cutting them
more would punish plaintiff doubly.
                                                     21
the work performed, given defendant’s apparent unwillingness to engage in serious attempts at

compromise. The Court makes a few minor deductions for work that is apparently clerical or

unsubstantiated, amounting only to $1020, reflected in Appendix 2. That leaves the remaining

figure of $58,756.25, which the Court adds to the $947,836.50 figure to create a final lodestar

amount of $1,006,592.75.

       Neither party argues for adjusting this lodestar figure up or down based on the result of the

case, but for completeness the Court addresses the issue anyway. “In setting a reasonable fee, the

district court must determine whether ‘the plaintiff achieve[d] a level of success that makes the

hours reasonably expended a satisfactory basis for making a fee award.’” Montanez, 755 F.3d at

556 (quoting Hensley, 461 U.S. at 434). “A plaintiff who achieves ‘excellent results’ should

receive the entire lodestar,” Montanez, 755 F.3d at 556 (quoting Hensley, 461 U.S. at 435), or

“indeed in some cases of exceptional success an enhanced award may be justified,” Hensley, 461

U.S. at 435. But where “‘a plaintiff has achieved only partial or limited success,’ the lodestar ‘may

be an excessive amount.’” Montanez, 755 F.3d at 556 (quoting Hensley, 461 U.S. at 436). In this

case, no adjustment in either direction is necessary. Even the reduced lodestar amount is an

extraordinary recovery for this relatively simple single-plaintiff discriminatory discharge case, but

if there were any doubt as to its reasonableness in relation to the work performed, it is removed by

the extraordinary recovery plaintiff’s counsel achieved for plaintiff. Although the evidence of

intentional discrimination was hardly overwhelming at first glance, plaintiff will receive

approximately $500,000 in damages, back pay, and the above-described tax-component award,

and she has been ordered to be reinstated by her employer, with all the benefits (financial and

otherwise) that that entails. Such extraordinary success deserves an extraordinary reward.



                                                 22
         Thus, the Court awards plaintiff her attorneys’ fees for work performed through the

submission of the present motion for fees, in the amount of $1,006,592.75.

            B. Costs

         Plaintiff has also filed a bill of costs and expenses of $30,745.27. (ECF No. 323.)

Defendant objects to certain costs related to deposition transcripts and copying.

         Rule 54(d)(1) provides that “costs—other than attorney’s fees—should be allowed to the

prevailing party.” 28 U.S.C. § 1920 enumerates the sorts of costs that are recoverable under this

rule, which include “[f]ees for printed or electronically recorded transcripts necessarily obtained

for use in the case; . . . [f]ees and disbursements for printing and witnesses; [and] [f]ees for

exemplification and the costs of making copies of any materials where the copies are necessarily

obtained for use in the case.”

         “Taxing costs against the non-prevailing party requires two inquiries—whether the cost is

recoverable and whether the amount assessed is reasonable.” Artunduaga v. Univ. of Chicago Med.

Ctr., No. 12 C 8733, 2017 WL 1355873, at *1 (N.D. Ill. Apr. 13, 2017). “Any party seeking an

award of costs carries the burden of showing that the requested costs were necessarily incurred

and reasonable.” Trs. of Chi. Plastering Inst. Pension Tr. v. Cork Plastering Co., 570 F.3d 890,

906 (7th Cir. 2009). Provided the prevailing party succeeds in carrying its burden, Rule 54(d)(1)

“creates a presumption in favor of awarding costs to the prevailing party,” Myrick v. WellPoint,

Inc., 764 F.3d 662, 666 (7th Cir. 2014), although the district court retains “discretion to decide

whether an award of costs is appropriate.” Chesemore v. Fenkell, 829 F.3d 803, 816 (7th Cir.

2016).




                                                23
                      1. Deposition Transcripts

         First, defendant argues that the depositions of Maria Casteneda and Jacqueline Payne were

“unnecessary to trial or otherwise” and should be disallowed. This argument is perfunctory and

unsupported by authority, which is reason enough to reject it. Additionally, the Court notes that,

in considering whether a deposition was reasonably necessary, the Court must focus on whether it

seemed reasonably necessary “‘at the time it was taken, not whether it was [later] used in a motion

or in court.’” Youngman v. Kouri, No. 16-CV-1005, 2018 WL 3769845, at *2 (C.D. Ill. Aug. 9,

2018) (quoting Cengr v. Fusibond Piping Sys., Inc., 135 F.3d 445, 455 (7th Cir. 1998)). The Court

does not ask whether the evidence gleaned from the depositions was ultimately essential to the

Court’s reasoning or its judgment in this case; it asks whether the depositions were reasonably

necessary at the time they were taken based on what the parties knew at the time. Defendant

provides no basis for finding that the Casteneda and Payne depositions were not properly

considered reasonably necessary at the time they were taken.

         Next, defendant argues that plaintiff seeks recovery of court reporter attendance fees in

excess of the maximum permitted under the Court’s local rules. Under Local Rule 54.1, “court

reporter appearance fees may be awarded in addition to the per page limit, but the fees shall not

exceed the published rates on the Court website,” which are “$110 for one half day (4 hours or

less), and $220 for a full day attendance fee.” 5 It is true that the court reporters plaintiff engaged

charged appearance fees well in excess of this rate, but a spreadsheet plaintiff has provided to track

her calculations shows that she reduced the amount she seeks by the amount of the excessive

appearance fees, as reflected by the invoices plaintiff has submitted as backup, and then added an




5
    https://www.ilnd.uscourts.gov/Pages.aspx?rsp2kxYIAI6Z3skP0PESA+q3bXKkfRyo
                                                  24
allowable appearance fee amount of $110 or $220 as appropriate. (See Pl.’s Reply Mem. in Supp.

of Mot. for Fees and Costs, Ex. C, ECF No. 322-4 at 3-4 and accompanying invoices.) The Court

finds that plaintiff calculated the costs of the deposition transcripts correctly and seeks an amount

that is permissible under Local Rule 54.1, so it allows these costs.

        Finally, defendant argues that plaintiff improperly seeks $446.70 charged by the court

reporters for scanning deposition exhibits. It is true, as defendant argues, that some courts have

refused to permit recovery of the costs of scanning deposition exhibits if the exhibits had been

otherwise produced in the case, reasoning that in such cases the scanning was not reasonably

necessary, but merely for attorney convenience, because the documents were nothing more than

extra copies of documents already in both parties’ possession. See, e.g., Williams v. Schwarz, No.

15 C 1691, 2018 WL 4705558, at *2 (N.D. Ill. Oct. 1, 2018) (citing cases). The Court finds that

reasoning unpersuasive, at least in the circumstances of this case, where the expense is practically

de minimis in the larger context of the case. Another court in this district has allowed costs for

scanning exhibits without any special showing of case-specific necessity, reasoning as follows:

        “[I]t is not unreasonable to request copies of the exhibits used during a deposition,
        for even if the exhibits have been produced in discovery . . . exhibits are often
        authenticated during a deposition, and it may be necessary for attorneys to use the
        marked exhibit in order to benefit from that authentication.” In re Dairy Farmers
        of Am., Inc., 80 F. Supp. 3d 838, 856 (N.D. Ill. 2015). The same rationale applies
        more generally to any effective use of a deposition exhibit at trial or on summary
        judgment, not just authentication: because documents are usually referred to in
        depositions by their assigned exhibit numbers, litigants need to use the exhibit-
        stamped version of a document in order to benefit from a witness’s deposition
        testimony about the document. In addition, “it could be that the deponent, attorney,
        or both marked on the exhibit during the deposition, making the deposition copy
        unique.” Id.

Hillmann v. City of Chicago, No. 04 C 6671, 2017 WL 3521098, at *3 (N.D. Ill. Aug. 16, 2017).

The amount plaintiff seeks for the cost of scanned deposition exhibits is reasonable, and the Court

allows it.
                                                 25
                      2. Copying and Video

          Plaintiff seeks $10,524.27 for copying and exemplification costs. Defendant argues that

plaintiff has not sufficiently substantiated these costs or established their necessity, but again the

Court has little trouble understanding the spreadsheet and invoices that plaintiff has submitted,

which describe what the copying and exemplification costs were for. (See Pl.’s Reply Mem. in

Supp. of Mot. for Fees and Costs, Ex. D, ECF No. 322-5 at 3-4 and accompanying invoices.) To

the extent the argument is that the costs are unreasonable or unnecessary, it is perfunctory and not

supported by the citation to authority, and therefore waived. Additionally, the Court notes that

approximately $10,000 in copying and exemplification costs for a case of this duration in which

voluminous documents were exchanged is hardly unreasonable. Even if one or two entries are

questionable, the questionable amounts are de minimis.

          Plaintiff also states in her reply memorandum that she seeks approximately $3,196.25 in

additional deposition expenses, over and above those included in the bill of costs, which she admits

are non-taxable. She does not describe these expenses in any detail and cites no authority

permitting the Court to award expenses that are admittedly non-taxable. The Court declines this

perfunctory request. However, it finds the expenses described in plaintiff’s bill of costs, both those

it has discussed above and those to which defendant has not objected, to be reasonably and

necessarily incurred, and it taxes costs against defendant and in favor of plaintiff in the amount

sought.




                                                 26
                                         CONCLUSION

       The Court awards plaintiff a tax-component award of $49,224.30. Plaintiff’s motion for

attorney fees [313] is granted in part: the Court awards plaintiff $1,006,592.75 in attorneys’ fees.

Plaintiff’s bill of costs [323] is granted, and the Court taxes costs against defendant and in favor

of plaintiff in the amount of $30,745.27. Defendant’s motion for sanctions [318] is denied.

Defendant’s motion to strike plaintiff’s ex parte submission of an unredacted invoice [324] is

denied as moot. Schedule [371] remains set for submission of plaintiff’s supplemental fee petition

and associated briefing. The parties are directed to exhaust settlement prospects.

SO ORDERED.                                                  ENTERED: July 20, 2020




                                                             _________________________
                                                             HON. JORGE ALONSO
                                                             United States District Judge




                                                27
                                           Appendix 1

1/22/2013    BC    draft summons for complaint              0.50    75.00     Excessive; clerical
1/23/2013    MR    request issuance of summons and          0.20    15.00     Clerical
                   receive back; place with process
                   server
2/19/2013    CSG   receive and review Defendant's           0.50   212.50     Duplicative;
                   Motion to Dismiss Complaint (Dkt                           portions
                   #7]                                                        unrelated
             CSG   research briefly applicability           0.20    85.00     Vague
3/13/2013          REDACTED
3/18/2013    CSG   redraft amended complaint                5.50   2,337.50   Vague; unrelated;
                                                                              excessive;
                                                                              duplicative of 3/6,
                                                                              3/7 and
                                                                              3/10
4/25/2013    CSG   research cases of REDACTED               0.50   212.50     Vague
4/25/2013    CSG   continue to research REDACTED            0.50   212.50     Vague
6/11/2013    CSG   receive and review e-mail from Mr.       0.20    85.00     Excessive
                   Brown regarding court date and his
                   agreement not to object to
                   appearance by supervised student,
                   Ms. Coppola, in court in
                   Catherine Simmons-Gill absence
6/24/2013    BC    e-mail to Judge Zagel's clerk            0.25    37.50
                   regarding permission for Ms.
                   Coppola to appear as
             RD    draft litigation hold letter based on    0.50   100.00     Vague
3/14/2014          templates provided and information
                   supplied by Catherine Simmons-Gill
             CSG   review litigation hold letter prepared   0.40   170.00     Excessive; vague;
                   by associate, revise and send to
3/14/2014
                   Chicago
                   Park District
4/28/2014    MR    prepare final hard copy documents        4.00    300.00    Excessive; vague;
                   for delivery of courtesy copy to                           clerical
                   Judge Zagel:
                   Motion to Compel
12/22/2014   CSG   receive and review order from Judge      0.10    42.50     Excessive
                   regarding new time for status on
                   1/27/15
1/12/2015    CSG   receive and review documents sent        0.50   212.50     Vague; clerical
                   to copy service and plan
                   organization of same in
                   war room
 2/5/2015    CSG   prepare amended notices for several      0.50   212.50     Vague; clerical
                   depositions; serve on Chicago Park
                   District; cancel and reschedule court
                   reporter



                                                 28
2/19/2015   CSG   prepare for and take deposition of      2.30   977.50     Excessive; vague;
                  Ms. Gilkey                                                deposition was
                                                                            6.2 hours long
2/26/2015   MD    review and assemble exhibits for        0.50   125.00     Clerical
                  deposition
2/26/2015   CSG   prepare for and take deposition of      1.00   425.00     Vague; excessive;
                  Officer Hester                                            deposition was less
                                                                            than 8
                                                                            hours.
3/2/2015    MD    assemble exhibits for Catlin            0.50   125.00     Vague; clerical
                  deposition
3/11/2015   CSG   prepare for and take the deposition     2.50   1,062.50   Excessive;
                  of Ms. Saieva                                             duplicative; vague;
                                                                            deposition was less
                                                                            than 8.5
                                                                            hours.
3/16/2015   MD    research salary figures for various     0.80   200.00     Unrelated;
                  Chicago Park District employees                           unnecessary
                  from web sites: Open the Books and
                  Chicago Park
                  District
5/14/2015   MD    review and prepare a list of various    0.70   175.00       Clerical
                  production requests made of
                  Chicago Park
                  District during prior depositions
5/14/2015   MD    review and prepare a list of various    0.70   175.00       Clerical
                  production requests made of
                  Chicago Park
                  District during prior depositions
            MD    prepare list of top four tiers of       0.60   150.00       Clerical
5/18/2015         Chicago Park District employees by
                  race
6/11/2015   MD    prepare and print large volume and      0.50   125.00       Clerical
                  size charts for use at Rule 30(b)(6)
                  deposition
            MD    conference with Catherine Simmons-      0.60   150.00     Vague; clerical
6/16/2015         Gill
                  regarding pulling various documents
6/16/2015
                  for deposition; review multiple files
            MD    e-mail Mr. Brown regarding bringing     0.20    50.00     Vague; clerical
6/16/2015         exhibits made in prior Rule 30(b)(6)
                  depositions
7/15/2015   CSG   review all recent correspondence        0.20    85.00     Clerical;
                  with Mr. Brown for documents still                        duplicative of
                  missing from                                              MD 7/14
                  deposition requests
7/17/2015   CSG   revise Ms. Anderson's declaration;      0.75   318.75     Vague; clerical
                  snail mail and email
            MD    continue legal research: REDACTED;      2.50   625.00     Vague
7/28/2015
                  review REDACTED
7/29/2015   MD    continue legal research: REDACTED       0.80   200.00     Vague

                                               29
9/16/2015    MD       review REDACTED brief                      0.80   200.00     Vague
             MD    listen on line to oral argument in            0.70   175.00     Vague; unrelated
9/16/2015
                   REDACTED before Seventh Circuit
10/24/2015   CSG   work with team on all documents to            11.0   4,675.00   Excessive;
                   be filed; marking all deposition          0                     duplicative;
                   excerpts and citing                                             vague clerical
10/25/2015   PF    cross checking of summary list to             9.50   1,425.00   Excessive;
                   collected exhibits and assigning                                duplicative;
                   exhibit numbers                                                 vague; clerical
10/29/2015   MD    compile all cases and authorities in          0.40   100.00     Excessive;
                   brief for table of authorities                                  duplicative;
                                                                                   vague; clerical
11/2/2015    MR    prepare disk of exhibits for plaintiff        3.25   243.75     Excessive; vague;
                   Response to Motion for Summary                                  clerical
                   Judgment and deliver to Clerk of the
                   Court in lieu of electronic filing;
                   prepare copy
                   and cover letter for same for
                   delivery to defendant
11/2/2015    CSG   final filing and service of exhibits to       2.00   850.00     Excessive;
                   response to Motion for Summary                                  duplicative; vague;
                   Judgment, response to Statement of                              clerical
                   Facts and Rule
                   56.1 Statement of Additional Facts;
                   cover
                   letter for courtesy copies
5/23/2016    MD    complete write up of REDACTED;                0.40   100.00     Vague
                   review and write up REDACTED;
                   REDACTED skim other
                   cases
             CSG   draft trial subpoena                          0.75   318.75     Vague; excessive;
1/31/2017
                                                                                   clerical
 2/2/2017    CSG   prepare individualized cover letters          3.00   1,275.00   Excessive; clerical
                   with varying dates and subpoenas
                   for Hester, Catlin, Childs, Keil, Lee,
                   Harper, Gilkey, Millan, Skerrett,
                   Simpkins, Reierson, Drumm, Saieva
2/21/2017    CSG   after no response or contact from             1.00   425.00     Excessive; clerical
                   either Officer Hester or Catlin,
                   prepare third trial subpoena for each
                   and place with Stern Process servers
                   for personal service, with specific
                   directions for both
2/28/2017    CSG   telephone conferences with Chicago            0.50   212.50     Clerical
                   Police Department subpoena
                   acceptance area regarding non-
                   receipt of all three subpoenas sent
                   previously for
                   Officer Hester; fax additional copy
4/25/2017    MR    deliver and pick up Response sent to          1.00    75.00       Clerical
                   Fedex for binding; deliver to Court

                                                  30
             CSG   prepare exhibits for response to          0.50   212.50       Clerical
9/14/2017
                   Motion in Limine
9/22/2017    CSG   begin to pull items needed as             0.50   212.50     Clerical
                   exhibits at damages trial
12/11/2017   CSG   review all PX for selection of exhibits   2.00   850.00     Excessive;
                   most likely to be used at second                            duplicative entry
                   phase of trial; prepare draft list of
                   selected exhibits by category:
                   admitted, not objected to but not
                   admitted; objected
                   to
12/18/2017   BC    prepare exhibit binders for trial         1.00   225.00     Clerical
12/19/2017   MR    complete exhibit binders for trial        1.00    75.00     Duplicative
 1/9/2018    BC    after review Chicago Park District        2.50   562.50     Vague; duplicative;
                   Pre- trial Order Schedule L-2                               excessive
                   regarding Simpkins likely areas of
                   testimony, begin review Simpkins
                   March 2017 and deposition
                   testimony for impeachment of
                   L-2 statements of fact
             BC    organize exhibits for testimony of        0.30    67.50     Clerical
1/14/2018
                   each witness
1/22/2018    MR    order trial transcript through N.D. IL    0.75    56.25     Excessive; clerical
                   new system; filling out from; deliver
                   check to Ms. LaBella
2/28/2018    BC    continue to translate all damages         6.00   1,350.00   Clerical; excessive
                   calculation charts from Excel format
                   to Word charts with all evidentiary
                   citations: front pay, back pay,
                   pension,
                   etc.
 3/1/2018    BC    prepare damages calculations charts       6.00   1,350.00   Clerical;
                   in Excel format with evidentiary                            duplicative;
                   citations; update charts for inclusion                      excessive
                   as Word
                   charts within brief




                                                  31
                                           Appendix 2

             CSG   e-mail Annette McGarry regarding        0.20   85.00    Referenced email
                   proposal on                                             does not exist
11/19/2018
                   notice for reinstatement and Fee
                   Petition schedule
1/1/2019     CSG   send Robin Potter reminder              0.10   42.50    Duplicative of
                                                                           12/24/2018,
                                                                           clerical,
                                                                           vague
2/2/2019     CSG   receive and review additional e-mail    0.50   212.50   Referenced e-mail
                   from Marianne Holzhall with                             does not exist
                   additional back up for defendant's
                   objections: McGarry and McGarry
                   invoices, two Catherine Simmons-Gill
                   motions for sanctions with fees from
                   2012
2/5/2019     CSG   exchange e-mails with Annette           0.30   127.50   Referenced e-mails
                   McGarry regarding meet and confer                       do not exist; A.
                   regarding submitting a joint proposal                   McGarry received
                   on scheduling                                           no emails from
                                                                           CSG on
                                                                           given date.
2/24/2019    CSG   receive and respond to e-mail from      0.20   0        No emails received
                   Annette                                                 by
                   McGarry regarding need for draft                        A. McGarry from
                   order on petition scheduling; refer                     CSC on given date.
                   same to J. Bryan Wood
3/19/2019    CSG   receive and review transcript of May    0.30   127.50   Unrelated
                   17, 2016
                   Status call before Judge Zagel
             CSG   review various documents and select     1.00   425.00   Vague
3/19/2019          possible




                                                 32
